Citation Nr: 1714507	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic pulmonary disease with recurrent pneumonia, bacterial bronchitis and lung scarring due to thoracotomy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of his December 2015 Application for Disability Compensation and Related Compensation Benefits and the accompanying private medical record, the Veteran stated that his chronic pulmonary disease disability has worsened in severity since the most recent VA examination in March 2015.  The private medical record indicates that the Veteran's pulmonary function may have worsened and the Application for Disability Compensation and Related Compensation Benefits provides that a new pulmonary function test will show that the Veteran's pulmonary function has worsened.  Thus, in light of the Veteran's assertion and his newly submitted evidence, on remand, any new and pertinent medical records should be obtained, along with a new VA examination to assess the current severity of his chronic pulmonary disease disability, and the claim should then be readjudicated, considering this and any other newly obtained evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request via a 3.159(b) notice letter that the Veteran identify any outstanding treatment records relevant to his claims for an increased rating for his chronic pulmonary disease disability.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination of the lungs to assess the current severity of his chronic pulmonary disease disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to conduct any necessary pulmonary function testing, if possible, to provide any relevant results thereof, and to delineate all symptomatology associated with, and the current severity of, the Veteran's chronic pulmonary disease.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




